DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    COLINA INSURANCE LIMITED,
                             Appellant,

                                    v.

     SOUTH BROWARD HOSPITAL DISTRICT d/b/a MEMORIAL
    HEALTHCARE SYSTEM, and SANUS HEALTH CORPORATION
                        Appellees.

                              No. 4D18-193

                              [July 26, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Jack B. Tuter, Judge; L.T. Case No. 16-
005308-CACE (07).

  William M. Tuttle, II of William M. Tuttle, II, P.A., Coral Gables, for
appellant.

   Danya J. Pincavage, Douglas A. Wolfe, and Gabriela Rosell of
Wolfe|Pincavage, Miami, and Kenneth R. Hartmann of Kozyak Tropin &
Throckmorton, Coral Gables, for appellee, South Broward Hospital District
d/b/a Memorial Healthcare System.

PER CURIAM.

   Affirmed.

GROSS, TAYLOR and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.